Citation Nr: 0615867	
Decision Date: 06/01/06    Archive Date: 06/13/06	

DOCKET NO.  04-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.   

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission










FINDINGS OF FACT

1.  The veteran does not have migraine headaches which may be 
attributed to service.

2.  The veteran does not have a back disability that may be 
attributed to service. 


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) issued a decision on the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective 

date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection as evidenced 
by a letter sent to him in February 2004.  However, he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In light of the fact 
that the Board (for reasons given below) concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the Board notes that the 
veteran's service medical records and post service clinical 
documentation are available for review.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence already of record 
that could be obtained.  Thus, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and that no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  


Legal Criteria and Analysis

To establish service connection for claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  Thus, in order to prevail on 
the issue of service connection, there must be (1)  medical 
evidence of a current disability; (2) medical or in certain 
circumstances, lay evidence of in service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In the present, the veteran, whose active service extended 
from July 1970 to July 1974, has contended that he injured 
his back doing heavy lifting in service and that he has 
suffered from migraine headaches since service.  Importantly, 
however, medical evidence of record does not support the 
veteran's assertions.  

With respect to the veteran's claim for service connection 
for migraine headaches, the Board acknowledges that the 
service medical records reflect treatment for complaints of 
severe recurrent frontal headaches accompanied by dizziness 
in February 1972.  However, the remainder of the service 
medical records are negative for complaints of, treatment 
for, or findings of a chronic migraine headache disability.  
In fact, at the separation examination conducted in June 
1974, the veteran specifically denied ever having experienced 
frequent or severe headaches.  Further, this evaluation 
demonstrated that the veteran's head and neurological system 
were normal.  Moreover, post-service medical records are 
negative for treatment for a diagnosed migraine headache 
disability.  Clearly, therefore, the first and third Hickson 
requirements (regarding medical evidence of a current 
disability and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury) have not been met.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to the veteran's claim for service connection 
for a back disability, the Board notes that the service 
medical records are negative for complaints of, treatment 
for, or findings of a back disability.  In fact, at the June 
1974 separation examination, the veteran specifically denied 
ever having experienced recurrent back pain.  Further, this 
evaluation demonstrated that the veteran's spine was normal.  
Moreover, post-service medical records are negative for 
treatment for a diagnosed back disability.  Clearly, 
therefore, the first and third Hickson requirements 
(regarding medical evidence of a current disability and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury) have not 
been met.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board acknowledges the veteran's contentions that he has 
migraine headache and back disabilities which were incurred 
in his active military duty.  Importantly, however, the 
veteran, as a lay person, is not competent to express an 
opinion concerning diagnoses, or etiology, of his claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The fact of the matter remains that the claims 
folder contains no competent evidence associating a migraine 
headache disorder or a back disability with the veteran's 
active military duty.  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
veteran's service connection claims.  These issues must, 
therefore, be denied.  


ORDER

Service connection for migraine headaches is denied.  

Service connection for a back disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


